Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 1-4, 7-11, 13-24 are allowed. 
Claims 5-6, 12 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and/or cancelations of claims on 6/28/2022 by applicant overcame all the previous rejections and objections by the examiner. 
Prior art does not teach or suggest any protein sequences having at least 90% sequence identity to instant SEQ ID NO: 16, or any polypeptide sequences encoding the protein sequences. 
In addition, applicant has shown that multiple sequences having at least 90% sequence identity to SEQ ID NO: 16 demonstrated insecticidal activities (Example 6, Table 6 in page 197-202 of the specification). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Wayne Zhong/
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662